DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) a and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohe (US 2019/0163984 A1) in view of Pongratz et al. (US 2013/0200207 A1) and further view of Lee (US 2016/0217692 A1).
 	Regarding claim 1 and 11. Shinohe teaches a method comprising:
  	capturing an image of a maritime vessel, (Paragraphs [0019], [0037], [0043] fig.1 and fig.2 Illustrate and teach the monitoring system contain camera 1000  and client apparatus 2000 that detect/received recorded image data of vessel);
 	 			
    PNG
    media_image1.png
    192
    285
    media_image1.png
    Greyscale
   	
    PNG
    media_image2.png
    329
    267
    media_image2.png
    Greyscale


 	processing the image to extract information associated with the vessel (Paragraph [0038] teach extract feature amount of the vessel wherein the analyzing unit 2005 that analyze image data information of the vessel, including the position of the vessel capture on a map);
 	determining a geolocation of the vessel (Paragraphs [0029-0030] teach wireless unit received AIS and GPS from vessel as determining location of the vessel)
 	comparing the extracted information to the selected AIS data (Paragraphs [0037], [0040-0041], fig.2 show client apparatus 2000 as read on database separate from vessel contain comparing unit 2006 that compares the vessel information); and
 	generating an alarm in response to a discrepancy detected by the comparing (Paragraphs [0049-0051], fig.3 Illustrate and teach warning information associated with vessel).
				
    PNG
    media_image3.png
    202
    250
    media_image3.png
    Greyscale

Shinohe is silent on
wherein the image is a visible light image and/or an infrared image, wherein the image is captured by a camera of a multisesnor system, the camera comprising infrared sensor and/or visible light sensors.

wherein the image is a visible light image and/or an infrared image, wherein the image is captured by a camera of a multisesnor system, the camera comprising infrared sensor and/or visible light sensors (Paragraphs [0033], [0050], [0058], [0145], [0153],[0175], fig.7, Illustrate and teach base aircraft equipped with NIR multispectral telescope cameras forms a large area multispectral sensor arrangement for capturing image in the form of infrared zoom camera #240);
		
		
    PNG
    media_image4.png
    216
    308
    media_image4.png
    Greyscale

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Shinohe with Pongratz’s system such that capturing an image of a maritime vessel, wherein the image is captured by a camera of a multisesnor system, the camera comprising infrared sensor, receiving automatic identification system, comparing the extracted information to the AIS data and generating an alarm in response to a discrepancy detected by the comparing in order to provide an accurate determining the location and information of the vessel that capture by camera with sensors.
	However, the combination of Shinohe and Pongratz is silent on
selecting automatic identification system (AIS) data from a database separate from the vessel, wherein the database comprises a compilation of AIS data associated with a plurality of vessels, wherein the selecting is performed based on an association between the selected AIS data and the determined geolocation.
 	In an analogous art, Lee teaches
 	selecting automatic identification system (AIS) data from a database separate from the vessel (Paragraph [0005] teach selecting a vessel tracking parameter base on first vessel and second vessel information/data), wherein the database comprises a compilation of AIS data associated with a plurality of vessels, wherein the selecting is performed based on an association between the selected AIS data and the determined geolocation (Paragraphs [0030-0033], [0052] fig.1, Illustrate and teach vessel monitoring system 13 that compilation AIS data from plurality of vessels 11, wherein the database system selecting vessel tracking).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Shinohe and Pongratz with Lee’s system such that selecting automatic identification system (AIS) data from a database separate from the vessel wherein the database comprises a compilation of AIS data associated with a plurality of vessels, selected AIS data and the determined geolocation in order to provide an accurate database information and safety traffic for the vessels.



 	detecting the vessel in a target area; and selectively adjusting, by a processor in response to the detecting, a pan mechanism, a tilt mechanism, and/or a zoom 
mechanism to position the vessel in a field of view of a camera to capture the image (Paragraphs [0038-0039], [0085-0087).

 	Regarding claims 3 and 13. Shinohe, Pongratz and Leeteach teach the method of claim 2, Shinohe teaches wherein the detecting comprises 20 operating a radar system to detect the vessel (Paragraph [0019]).

 	Regarding claims 4 and 14. Shinohe, Pongratz and Leeteach teach the method of claim 2, Shinohe teaches wherein the detecting comprises: capturing preliminary images of the target area by the camera; and processing the preliminary images to detect the vessel (Paragraph [0019], fig.1 Illustrate and described).

 	Regarding claims 6 and 16. Shinohe, Pongratz and Leeteach  teach the method of claim 1, Pongratz teaches wherein the AIS data is received from the vessel wherein the image is a visible light image captured by the visible light sensors, the method further comprising:
 	capturing an infrared image by the infrared sensors; and processing the infrared image to extract additional information associated with the vessel (Paragraph [0033], [0050], [0058-0059]).

 	generating a combined image comprising the captured image and the selected  AIS data (Paragraphs [0024],[0042], [0055]); and displaying the combined image to a user (Paragraph [0034-0037].

 	Regarding claims 8 and 18. Shinohe, Pongratz and Lee teach the method of claim 1, Shinohe teaches wherein: the extracted information comprises a name of the vessel; and the selected  AIS data comprises a name associated with the determined geolocation of the vessel (Paragraphs [0029-0030], [0038-0040], [0055]).

 	Regarding claims 9 and 19. Shinohe, Pongratz and Lee teach the method of claim 1, Shinohe teaches further comprising storing the captured image and the selected  AIS data to document the detected discrepancy (Paragraph [0054-0055]).

	Regarding claims 10 and 20. Shinohe, Pongratz and Lee teach the method of claim 1, Pongratz teaches processing the image to determine signature data of the vessel; comparing the signature data of the vessel to a database of known signature data comprising images, shapes, and/or three dimensional models associated with known vessels; and identifying the vessel based on a match detected by the compared signature data (Paragraphs [0041-0042], [0056], [0059], [0260]).
 	 

 	determining a current geolocation of the multisensor system;
 	determining a relative distance between the multisensor system and the vessel;   
detecting a current direction of the multisensor system; and 
 	determining the geolocation of the vessel based on the geolocation of the multisensor system, the relative distance between the multisensor system and the vessel and the current direction of the multisensory system (Paragraphs [0031], [0046]).

 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIET M DOAN/Primary Examiner, Art Unit 2641